DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          MICHAEL MILLER,
                             Appellant,

                                     v.

                              DONNA PURDY,
                                Appellee.

                               No. 4D20-710

                              [March 10, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Dina Keever-Agrama, Judge; L.T. Case No. 50-2017-DR-
003338-XXXX-NB-FH.

  Steven Cripps of the Law Offices of Orsley & Cripps, PA., West Palm
Beach, for appellant.

  Howard P. Newman, North Palm Beach, for appellee.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla.1979).

WARNER, MAY and ARTAU, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.